DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2017/0194320).
Chen disclose a semiconductor device (Figs. 1-18; particularly see Fig 18), comprising: 
a substrate (20) having a first region (200; LV region) and a second region (100; a HV region); a first gate structure (278) disposed on the substrate within the first region; a first source and drain (S/D) region (270) disposed in the substrate within the first region and beside the first gate structure, wherein the first S/D region has a first silicide layer (82) disposed thereon;
a first S/D contact (84) connected to the first S/D region and landing on the first silicide layer; 

a second S/D contact (84) connected to the second S/D region and landing on the second silicide layer,
wherein a contact area between second silicide layer of the second S/D region and the second S/D contact can be larger than a contact area between first silicide layer of the first S/D region and the first S/D contact, given that the width of the contact area of the above identified second S/D contact is substantially wider than that of the above identified first S/D contact.
Regarding claims 6-13, in addition to what have been discussed above, it is further noted that: at least the channel portion of the second region is recessed from the surface of the substrate; and/or at least the top surface portion at the channel region of the substrate in the second region is lower that a top surface of the substrate in the first region. 
Regarding claim 8, in addition to what have been discussed above, it is further noted that the above device further comprises: a first gate contact (84) connected to a first gate electrode of the first gate structure; and a second gate contact (84) connected to a second gate electrode of the second gate structure, wherein a bottom width of the first gate contact is substantially equal to a bottom width of the second gate contact.



Regarding claim 12, in addition to what have been discussed above, it is further noted that, in Chen, the first gate structure comprises: an interfacial layer (a lower portion of 276, which can naturally function as an interface layer), a first high-k dielectric layer (an upper portion of 276) on the interfacial layer and a first gate electrode (278) on the first high-k dielectric layer. Furthermore, it is noted that: any potential implications regarding how the interfacial layer and the first high-k dielectric layer are formed, such as whether they are formed together or individually, are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu (US 2019/0006380; of record).
The disclosure of Chen is discussed as applied to claims 1 and 4-13 above.
	Although Chen does not expressly disclose that the entire second region for the HV transistor formed thereon can be a recessed region, one of the ordinary skill in the art, as evidenced in Liu (particularly see Fig. 1), would readily recognize that the entire region (AR1) for HV transistor can be commonly and desirably recessed for desirably accommodate the thickness increase of the gate dielectric (T1) in the entire HV region (AR1), and/or for achieving the desired structure and/or process simplicity for such recessed entire region for the multiple HV transistor.    
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known recessed entire HV region, such as that of Liu, into the device of Chen, so that a semiconductor device with desired accommodation to the increased thickness for the HV gate dielectric layer therein, and/or with desired structure and/or process simplicity, would be obtained.
And, with the entire HV region being formed in the recessed region, the bottom surface of the second S/D contact in the above collectively taught device would be naturally and/or obviously lower than a bottom surface of the first S/D contact; a top surface of the second S/D contact would remain to be substantially coplanar with a top surface of the first S/D contact; and/or, the height of the second S/D contact would be naturally larger than a height of the first S/D contact.


Response to Arguments
Applicant’s arguments with respect to the claims rejected above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHOUXIANG HU/Primary Examiner, Art Unit 2898